i          i      i                                                                 i      i      i




                                  MEMORANDUM OPINION

                                         No. 04-10-00622-CV

            Ricardo J. REYNA, Individually and d/b/a Ricardo J. Reyna U.S. Mail Service,
                            An Assumed Name, and Ruben Garcia Jr.,
                                            Appellants

                                                   v.

                                         Sandra G. GARCIA,
                                              Appellee

                      From the 381st Judicial District Court, Starr County, Texas
                                     Trial Court No. DC-09-211
                             Honorable Jose Luis Garza, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 29, 2010

JOINT MOTION TO DISMISS GRANTED, APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX . R.

APP . P. 42.1(a)(2). We order all costs assessed against appellant. See TEX . R. APP . P. 42.1(d)

(absent agreement of the parties, costs are taxed against appellant).

                                                        PER CURIAM